At the outset, I would like to extend our sincere congratulations to the President and his country, the Republic of Fiji, on his election to preside over the General Assembly at its seventy-first session, and to assure him of my country’s full cooperation as he shoulders a great responsibility. I also take this opportunity to pay tribute to his predecessor, Mr. Mogens Lykketoft, for his efforts and his success in presiding over the discussions of the previous session.
We would also like to sincerely thank His Excellency Secretary-General Ban Ki-moon, whose mandate will expire at the end of the year. He has spent almost a decade at the helm of the Organization and has worked diligently and honestly to promote international peace and security. He has played a prominent role in enhancing the performance of the organs of the United Nations and in achieving major milestones, such as the adoption of the Sustainable Development Goals and the signing of the global agreement on climate change. We would like to wish His Excellency every success in his future endeavours and look forward to his continued service to the causes of security, peace and development.
At this new session of the General Assembly, we convene under the theme “The Sustainable Development Goals: a universal push to transform our world” amid unprecedented security and economic challenges. That will require greater coordination and the doubling of our efforts to overcome such challenges, limit their impact and address their root causes. In that regard, the State of Kuwait welcomes the two historic agreements on climate change, signed by Kuwait at this very rostrum in April, and the comprehensive and inclusive 2030 Agenda for Sustainable Development, whose Goals we hope will be achieved. We pledge to make every effort to contribute effectively within the framework of an international partnership to fully implement the Sustainable Development Goals over the next 14 years.
As we stand in support of the developing countries and the least developed countries, the State of Kuwait firmly believes that countries afflicted by natural disasters and those affected by the scourge of war need to be assisted. That should be done in a manner ensuring the enhancement of the relations Kuwait has had with the peoples and countries of the world since it attained its independence in 1961. It has set out a consistent approach according to which it stands by the developing and least developed countries. Kuwait has attained a prestigious standing among donors providing humanitarian assistance as a consequence of its initiatives and continued response to the appeals launched by the United Nations and its specialized agencies to alleviate the suffering of affected peoples and countries throughout the world, thereby helping them cope with their crises.
Kuwait is also eager to achieve a world in which justice and equality prevail in support of human values and where the haves unconditionally provide for the deserving have-nots. In that regard, I would like to reiterate Kuwait’s intention to honour all its pledges made at international conferences.
Kuwait is proud to occupy first place in the provision of humanitarian assistance as a ratio of its gross domestic income, according to United Nations statistics for 2015. Kuwait takes pride in such recognition, and the Kuwait Fund for Arab Economic Development continues to play a pioneering role in providing soft loans and grants, representing approximately $20 billion, to fund development programmes, which have benefited 105 countries in various parts of the world.
Consistently adhering to the noble purposes and principles of the Charter of the United Nations, the State of Kuwait has worked towards achieving and laying down the foundations of security and stability in our region through participating in all efforts that contribute to the promotion of international peace and security. In that connection, I would like to refer to the crisis in Yemen and to renew our support for the political solution brokered by the United Nations in accordance with the outcome of the national dialogue, the initiative of the Gulf Cooperation Council, its implementation mechanism, and Security Council resolution 2216 (2015). The State of Kuwait hosted the Yemeni peace talks under the auspices of the United Nations from April to August in order to restore security and stability in Yemen while preserving its independence, sovereignty and territorial integrity.
We take this opportunity to renew our praise of and support for the efforts undertaken by the Special Envoy of the Secretary-General for Yemen, Mr. Ismail Ould Cheikh Ahmad, and call upon him to intensify those efforts for the prompt resumption of dialogue between the Yemeni parties under the aegis of the United Nations.
In Syria, we are following with concern the ongoing crisis, which is now entering its sixth year, and the worsening conditions throughout the country. The deteriorating humanitarian situation has displaced 13 million Syrians within and beyond the country’s borders, making the Syrian people the largest refugee community in the world. The number of those who have been killed now exceeds 250,000. We strongly condemn the intentional targeting of residential areas and civil and medical facilities, indiscriminate bombing, and the use of barrel bombs and internationally banned weapons. We also demand that all those responsible for perpetrating war crimes and crimes against humanity be brought to justice within the international justice system.
Driven by its desire to alleviate the suffering of the Syrian people, the State of Kuwait has hosted three international pledging conferences to support humanitarian efforts in Syria. Pledges totalled more than $7 billion, of which my country contributed $1.3 billion. The largest share of those pledges has been allotted to United Nations specialized agencies and intergovernmental and non-governmental organizations dealing with humanitarian affairs. That effort complements Kuwait’s participation as co-host of the fourth Supporting Syria and the Region conference, held in London early this year.
The State of Kuwait reiterates its support for United Nations and other international efforts aimed at reaching a political solution in Syria in accordance with Security Council resolution 2254 (2015), which charted a clear path for the political solution based on the 2012 Geneva communiqué (S/2012/522, annex) and the two Vienna communiqués. I also commend the efforts of the United States of America and the Russian Federation to reach a ceasefire that would pave the way for political talks among the Syrian parties to reach a settlement that would preserve the sovereignty, unity, territorial integrity and independence of Syria, realizing the legitimate hopes and aspirations of the brotherly Syrian people.
International efforts have been carried out to combat the phenomena of terrorism, extremism and acts of violence, which have been on the rise as a new international reality because of the ongoing crises in the region, for which no permanent solution is in sight. It is therefore incumbent upon us to recognize that combating these odious phenomena is an international responsibility and that no single country by itself, despite its every effort, can confront or eliminate them. It is also morally impermissible to link the phenomena to any nationality, religion or civilization.
The State of Kuwait reiterates its principled and firm position in condemning terrorist acts in all their forms and manifestations, as well as its total rejection of all acts of violence and extremism that not only run counter to international laws and norms, but also to the teachings of the true tenets of Islam, all other divine religions, and cultural and human values. In that context, the State of Kuwait is actively contributing to combating terrorism by providing support and backing to the international coalition established to combat what is known as the Da’esh terrorist group in Iraq.
We reiterate our position to stand by and support the Government of Iraq, and we commend its achievements in combating terrorism and confronting Da’esh. We emphasize our support for its measures and actions to maintain its own security, stability and territorial integrity.
Turning to the situation Libya, which is a source of grave concern, the State of Kuwait welcomes the decision of the Presidential Council to form the Government of National Accord. Kuwait considers it an important step towards the implementation of the provisions of the Libyan Political Agreement, and one that we hope will assist our Libyan brothers in overcoming the status quo in a manner that preserves the unity and independence of Libya and the prosperity of its people.
The failure of the international community to find a permanent and comprehensive solution to the conflict in the Middle East threatens peace and security in the region more than ever as a result of the oppressive practices of the Israeli occupation forces and Israel’s consistent, excessive and unjustifiable use of force against the Palestinian people in blatant and clear-cut violation of resolutions of international legitimacy and the Fourth Geneva Convention of 1949.
The persistence of the Israeli occupation authority in pursuing aggressive practices and policies against the Palestinian people regrettably emanates from a firm conviction that Israel is immune from any international accountability, exempt from any prosecution and protected from any criticism or condemnation by international organizations. It is, therefore, incumbent upon the Security Council to carry out its responsibilities and pressure Israel to implement the resolutions of international legitimacy. Such implementation would lead to the Palestinian people’s attaining their legitimate political rights and their own independent State with their own territory. East Jerusalem would be its capital and its borders would be those of 4 June 1967, in accordance with the principle of land for peace and the Arab Peace Initiative.
In support of Palestine, the State of Kuwait is currently working on hosting an international conference on the suffering of Palestinian children, which will shed light on Israel’s serious and persistent violations of international conventions and norms relative to the rights of the child. In this connection, I wish to praise the initiative of the friendly French Republic and its efforts to push the Middle East peace process forward. The joint communiqué of 3 June 2016 on the subject of an international conference reflects its interest in launching a new process with a view to reaching a just and comprehensive solution in the region.
As regards the Islamic Republic of Iran, the State of Kuwait, along with the Gulf Cooperation Council countries, looks forward to relations of friendship and cooperation with Iran permeated with understanding and mutual respect. We also wish to emphasize the need to create appropriate conditions for constructive dialogue to take place in conformity with the rules and norms of international law relating to the principles of good-neighbourly relations, respect for the sovereignty of States and non-interference in their internal affairs, and refraining from any practices that contravene international conventions and norms that threaten the security and stability of the region. Additionally, the occupation of the three Emirate islands must end and the concerns of our sister nation, the United Arab Emirates, must be addressed and receive a solution, through either direct negotiation or resort to the International Court of Justice.
In conclusion, I am pleased to refer to the candidature of the State of Kuwait for membership in the Security Council for the period 2018-2019. I would like to avail myself of the opportunity to extend my thanks to all the member States of the Asia and Pacific Group in New York, which endorsed Kuwait’s candidature last month. We look forward to the support of all States Members of the United Nations in the elections that will be held in June next year. As I have emphasized, my country is committed to the principles and purposes of the United Nations Charter. Being a small, peace-loving country, Kuwait bases its relations with others on the principles of respect for sovereignty and independence, good-neighbourly relations and non-interference in their internal affairs. We look forward to facilitating the process of finding solutions by consensus. Peace be upon you.
